DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-9, 11-12
The following claim(s) is/are amended: 1-9, 11-12
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 10
Claim(s) 1-9, 11-12 is/are rejected. This rejection is FINAL.


Previous Rejections Withdrawn
The 35 USC 112(b) rejection to claim(s) 1-4, 9-11 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 9/27/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-9, 11-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-9, 11-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation and judgment without significantly more. Claim 1 is representative and recites “receiving [] collateral information about an environment, wherein the collateral information is different from the content data and comprises sound data, illumination data, and image data related to a scene around the host terminal” which is an observation. The claim also recites “the transceiver transmits a selection request that causes the at least one of the user terminals to display a selection screen used for selecting a type of the collateral information associated with the session” which is an observation. The claim also recites “collateral information that causes the at least one of the user terminals to control an environment around the at least one of the user terminals and output the collateral information corresponding to the selected type” which is a judgment. This judicial exception is not integrated into a practical application because the claims merely command that the observation and judgment take place in the conventional field of computer conferencing using conventional computer hardware. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims and specification posit using conventional computer hardware and conventional sensors to gather the collateral information, which is insignificant pre-solution data gathering. Further, the claims merely state “control an environment around the at least one of the user terminals and output the collateral information corresponding to the selected type” which is conventional action – computer speakers conventionally output sound data picked up by a microphone on another conferee’s computer, and conventional hardware allows for controlling an environment using computer signals. Notably, the claims do not command a particular control of the environment in response to a particular collateral information.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 5 refers to “the collateral information storage unit” which lacks antecedent basis. Applicant means “the memory.”
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  By amendment Claim 1 now has collateral information that comprises sound, illumination and image data, which are “multiple pieces” of data “having different types.” Claim 2 no longer further limits Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-12 rejected under 35 U.S.C. 103(a) as being unpatentable over DeLuca (US Pub. 2014/0082485) in view of Yang (US Pub. 2012/0212572), and further in view of Fra (US Pub. 2011/0271287) and further in view of John (US Pub. 2012/0030263).
With respect to Claim 1, DeLuca teaches a server apparatus comprising: (paras. 23-29, 33; server or host computers that host the conference.)
a transceiver that: (Fig. 1, paras. 23-29, 33; server is connected to a network. Para. 65; computer includes network adapter.)
Communicates with a host terminal and user terminals that transmit and receive content data to each other via a session, (Fig. 1, paras. 23-29; Server manages a web conference between a plurality of conference participants on client devices and conference server. Para. 33; host computers.)
Wherein the content data comprises voice data, video data, and image data of an online meeting; and (para. 4; video conferencing systems have microphones and cameras for audio and video. paras. 30-32; projector can project content presentation data on a screen and transmit the displayed information to the client devices. Para. 38 information can be slideshow. Para. 51; voice recognition.)
A memory that sores the collateral information; and (Collateral information will be taught later. Fig. 6, paras. 62-63; memory and non-transitory storage media. See also Fra, para. 82; raw context information is stored in database C-DB.)
A processor coupled to the memory and that manages the session connected by each of the host terminal and the user terminals, (Fig. 6, para. 60, 64; processor and program that performs functions. Para. 27, 35; management server and program to manage the session.)
But DeLuca does not explicitly teach collateral information.
Yang, however, does teach Receives, from the host terminal, collateral information about an environment wherein the collateral information is different from the content data and comprises sound data, illumination data, and image data related to a scene around the host terminal; (Para. 46; microphone collects an audio signal of the local conference place. para. 65-70; system sends image data describing the illumination of the conference scene to another device. Paras. 5, 65-70, 77-79, 123; image includes background of conference. See also paras. 164-171, 177; system can determine what is the background because it can change the background. See also Fra, paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices which are associated. See also DeLuca, para. 4; Microphone captures audio signals, which is sound data. Camera captures video signals, which is image data related to the scene. In other words, microphones not only pick up voices of the conference participants, but all sounds. Cameras not only convey the participants, but background and other things besides the participants. Further, camera data can generate illumination data. Consequently, cameras and microphones not only convey content data, but context data.)
Upon receiving the type of the collateral information selected by the at least one of the user terminals, the transceiver transmits the collateral information that causes the at least one of the user terminals to control an environment around the at least one of the user terminals and output the collateral information corresponding to the selected type. (Selection of collateral information will be taught later. Fig. 2a, paras. 69-70, 90-92, 100-105; System sends information to a device, which analyzes the data and controls the illumination of lighting based on the information. See also Fig. 4a, paras. 108-113; system sends sound data to a device which controls illumination of lighting based on the information. To the extent that output the collateral information can be seen as being different from controlling the environment, Examiner cites Yang, para. 46; speakers and display for audio and video output.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of DeLuca with the collateral information in order to automate adjusting of illumination and prevent illumination flaws. (Yang, para. 4) Further, one of skill would also have been motivated to adopt similar backgrounds so both participants can appear to be in the same place. (Yang, para. 177)
But modified DeLuca does not explicitly teach requesting collateral information.
Fra, however, does teach wherein the transceiver receives a request from at least one of the user terminals, (paras. 63-64; Terminal requests access to context-based service. Para. 67-68; query action for context information.)
The transceiver transmits a selection request that causes the at least one of the user terminals to display a selection screen used for selecting a type of the collateral information associated with the session, and (para. 71; selection of only certain context information. See also John, para. 6; Graphical user interface allows user to select and vary the presentation of tags. Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to allow users to select what collateral information will affect their environment. Regardless, Examiner takes official notice that user interfaces can be used to, e.g., mute audio output to speakers, which is a selection of sound data.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified DeLuca with the request for collateral information in order to take action in response to context.
But modified DeLuca does not explicitly teach associating the collateral information with the session.
John, however, does teach upon receiving the request, the processor associates the collateral information with the session, (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified DeLuca with the association of collateral information with the session in order to assign context to each session.

With respect to Claim 2, modified DeLuca teaches the server apparatus as claimed in Claim 1, and Fra also teaches wherein the processor associates multiple pieces of the collateral information having different types of data with the session. (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
The same motivation to combine as the independent claim applies here.

With respect to Claim 3, modified DeLuca teaches the server apparatus as claimed in Claim 1, and DeLuca also teaches wherein the processor authenticates a user using the at least one of the user terminals, (paras. 25, 37; authentication of the conference participants.)
Wherein the memory stores information of the user (para. 39; user ID and passwords. Para. 48; credential information stored in database.) 
associated with the session based on an authentication result of the processor. (paras. 25, 37; authentication of the conference participants.)
and Fra also teaches and a type of the collateral information associated with the information of the user, (para. 82; raw context information is stored in database C-DB. Para. 65-67; query is for a particular data value and data is specific to a specific terminal, which suggests the storage includes data on both types and users. paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
Wherein the transceiver transmits, to the at least one of the user terminals, a type of collateral information associated with the information of the user using the at least one of the user terminals among the collateral information (Fig. 1, Para. 94; data transmitted to context application A. Para. 65-67; query is for a particular data value and data is specific to a specific terminal, which suggests the storage includes data on both types and users.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified DeLuca teaches the server apparatus as claimed in claim 1, and Fra also teaches wherein the collateral information is information about an environment around the at least one of the user terminals, (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
wherein the transceiver receives the collateral information transmitted from the at least one of the user terminals, (para. 61-62; device transmits context information to server. Para. 82; server receives context information)
The same motivation to combine as the independent claim applies here.
And John also teaches wherein processor is configured to associate the collateral information transmitted from the at least one of the user terminals with the session. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 5, modified DeLuca teaches the server apparatus as claimed in claim 1, and Fra also teaches wherein the memory stores the collateral information, and (para. 82; raw context information is stored in database C-DB.)
Wherein the processor associates the collateral information stored in the collateral information storage unit with the session based on an instruction from the at least one of the user terminals. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 6, modified DeLuca teaches the server apparatus as claimed in claim 5, and John also teaches wherein the collateral information is associated with a tag, (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
and wherein the information management unit is configured to extract, in response to completion of selection of one of the multiple pieces of collateral information, information about another collateral information of a different type of data related to the selected collateral information based on the tag. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag. See also Fra, para. 61; DCP receives raw context information and generates different calculated context information.)
The same motivation to combine as the independent claim applies here.
And Fra also teaches wherein the collateral information includes multiple pieces of collateral information having different types of data, (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices)
The same motivation to combine as the independent claim applies here.

With respect to Claim 7, modified DeLuca teaches the server apparatus as claimed in claim 6, and Fra also teaches wherein the tag includes position information, (para. 5, 72; GPS and position information)
and wherein the information management unit is configured to associate the collateral information with the session based on the position information of the at least one of the user terminals and the tag. (paras. 63-66; system takes action based upon location of terminal and locations of other terminals.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, modified DeLuca teaches the server apparatus as claimed in claim 5, and Fra also teaches wherein the memory stores the multiple pieces of collateral information having different types of data in association with each other, (paras. 4-10, 62; sensors of a device allow it to detect context information including luminosity, temperature, humidity, location, acceleration, proximate devices. para. 82; raw context information is stored in database C-DB.)
The same motivation to combine as the independent claim applies here.
And John also teaches and wherein the processor associates the associated multiple pieces of collateral information with the session. (Fig. 2, paras. 30-31, 36; users tag parts of a video conference, which is an association of collateral information with a session. See also para. 34; automatic tagger determines contextual information and adds it to tag.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 9, modified DeLuca teaches the server apparatus as claimed in claim 1, and Yang also teaches wherein the collateral information comprises at least one of: sound data for producing a sound representing the environment, the sound data being to be output from the at least one of the user terminals or a device connected to the at least one of the user terminals, or information specifying the sound data, image data for displaying an image representing the environment, the image data being to be output from the at least one of the user terminals or a display device connected to the at least one of the user terminals, or information specifying the image data, and control data for controlling brightness of an illuminating device connected to the at least one of the user terminals. (Fig. 2a, paras. 69-70, 90-92, 100-105; System sends information to a device, which analyzes the data and controls the illumination of lighting based on the information. See also Fig. 4a, paras. 108-113; system sends sound data to a device which controls illumination of lighting based on the information.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 11, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 12, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.


Remarks
Applicant heavily amends Claim 1 and argues at Remarks, pgs. 7-11 that the claims are not subject to a judicial exception rejection. Applicant argues that the claims are an improvement to computers because of collateral information that causes computers to control an environment.
The practical application analysis is directed to features beyond those identified as the judicial exceptions – the improvement cannot come from the ineligible subject matter itself. But here Applicant argues just that – the improvement comes from the observation made by the computer – the conventional sensor applied in its conventional way to sense “collateral data” about the “scene” in which it is employed, i.e. a sensor is being used to sense the environment.
The argument equally fails for the reason that it does not improve technology. Applicant cites Spec, para. 6, stating that “in the conventional online meeting systems, an environment (for example, a view, a sound, or light brightness) cannot be shared between a plurality of information processing devices participating in the online meeting.” Applicant’s statement simply is not true – conventional online meeting systems would share “a sound” because they conventionally include microphones. Those microphones pick up ambient sound data in the same manner they pick up online meeting participants’ speech. One of ordinary skill must recognized the claimed invention as providing an improvement by providing a technical explanation as to how to implement the invention, see MPEP 2106.05(a). But Applicant merely explains the collection and environmental change using broad functional language that suggests that even Applicant recognizes that this is not an improvement to a computer, but conventional usage of conventional hardware features.
Finally, the claims do not claim sharing of an environment. They claim making any environmental change based on the collateral information (“the collateral information [] causes the at least one of the user terminals to control an environment around the at least one of the user terminals”). “[Assuming the specification identifies an improvement to technology], the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology.” (MPEP 2106.05(a)) But the scope being claimed allows for any change in environment, not a mirroring or matching of environment.
Examiner maintains the judicial exception rejection.
Applicant argues at Remarks, pgs. 11-12 that the amended language does not invoke 112f and the claims are definite. Examiner agrees with exception to Applicant missing one rendition of “collateral information storage unit” in Claim 5, which still causes an indefiniteness.
Applicant argues at Remarks, pg. 12-14 that none of the cited art teaches a selection of collateral information.
Examiner finds the features obvious over John and Fra. John discloses a graphical user interface that allows a user to make selections, and Fra discloses selecting from different contextual informations (i.e. different types of collateral data). The combination would have rendered obvious a user interface for selecting collateral data to control how the environment is changed, which Applicant does not dispute that Yang discloses.
Examiner maintains the obviousness rejection to all claims. All claims are rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449